995 A.2d 334 (2010)
Karen E. SNIZASKI and Christine M. Vilsack
v.
PUBLIC SCHOOL EMPLOYEES' RETIREMENT BOARD.
Petition of: Willette Gallman.
No. 297 WAL 2009.
Supreme Court of Pennsylvania.
May 26, 2010.

ORDER
PER CURIAM.
AND NOW, this 26th day of May, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for purposes of review, is:
Whether the Commonwealth Court correctly interpreted 24 Pa.C.S. § 8507(e) to require in this case that a Public School Employees' Retirement System nomination of benefits form must have been completed entirely in the hand of the member/decedent in order to effectuate a valid change of beneficiary designation.